Exhibit 10.5
EXECUTION COPY
AMENDED AND RESTATED
COMPANY AGREEMENT
OF
ENTERPRISE TEXAS PIPELINE LLC
A Texas Limited Liability Company

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ENTERPRISE TEXAS PIPELINE LLC
A Texas Limited Liability Company
TABLE OF CONTENTS

         
ARTICLE 1
DEFINITIONS
 
       
1.01 Definitions
    2  
1.02 Construction
    2  
 
       
ARTICLE 2
ORGANIZATION
 
       
2.01 Formation
    2  
2.02 Name
    2  
2.03 Registered Office; Registered Agent; Principal Office; Other Offices
    2  
2.04 Purpose
    2  
2.05 Term
    3  
2.06 No State-Law Partnership; Withdrawal
    3  
 
       
ARTICLE 3
MATTERS RELATING TO MEMBERS
 
       
3.01 Members
    3  
3.02 Creation of Additional Membership Interest
    3  
3.03 Liability to Third Parties
    3  
 
       
ARTICLE 4
CAPITAL CONTRIBUTIONS
 
       
4.01 Capital Contributions
    4  
4.02 Expansion Project Additional Capital Contributions
    4  
4.03 Loans
    5  
4.04 Return of Contributions
    5  
4.05 Capital Accounts
    6  
 
       
ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS
 
       
5.01 Allocations
    6  
5.02 Distributions
    9  

i 



--------------------------------------------------------------------------------



 



         
ARTICLE 6
RIGHTS AND OBLIGATIONS OF MEMBERS
 
       
6.01 Limitation of Members’ Responsibility, Liability
    10  
6.02 Return of Distributions
    10  
6.03 Priority and Return of Capital
    10  
6.04 Competition
    10  
6.05 Admission of Additional Members
    11  
6.06 Withdrawal
    11  
6.07 Indemnification of Members and their Affiliates
    11  
 
       
ARTICLE 7
MEETINGS OF MEMBERS
 
       
7.01 Meetings
    11  
7.02 Place of Meetings
    11  
7.03 Notice of Meetings
    11  
7.04 Meeting of All Members
    11  
7.05 Action by Members Without a Meeting
    11  
7.06 Waiver of Notice
    12  
7.07 Delegation to Manager or the Board
    12  
7.08 Voting and Special Voting Rights of the Members
    12  
 
       
ARTICLE 8
MANAGEMENT
 
       
8.01 Management by Manager or a Board
    12  
8.02 Officers
    14  
8.03 Duties of Officers and Directors
    17  
8.04 Compensation
    17  
8.05 Indemnification
    17  
8.06 Liability of Indemnitees
    19  
 
       
ARTICLE 9
ACCOUNTING METHOD, PERIOD, RECORDS AND REPORTS
 
       
9.01 Accounting Method
    19  
9.02 Accounting Period
    19  
9.03 Records, Audits and Reports
    19  
9.04 Inspection
    19  
 
       
ARTICLE 10
TAX MATTERS
 
       
10.01 Tax Returns.
    20  
10.02 Tax Elections
    20  
10.03 Tax Matters Partner
    20  

ii 



--------------------------------------------------------------------------------



 



         
ARTICLE 11
RESTRICTIONS ON TRANSFERABILITY
 
       
11.01 Transfer Restrictions
    20  
 
       
ARTICLE 12
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
 
       
12.01 Maintenance of Books
    21  
12.02 Reports
    21  
12.03 Bank Accounts
    21  
12.04 Tax Statements
    21  
 
       
ARTICLE 13
WINDING-UP
 
       
13.01 Events Requiring Winding-Up
    21  
13.02 Winding-Up and Termination
    22  
 
       
ARTICLE 14
MERGER
 
       
14.01 Authority
    23  
14.02 Procedure for Merger or Consolidation
    23  
14.03 Approval by Members of Merger or Consolidation
    24  
14.04 Certificate of Merger or Consolidation
    24  
14.05 Effect of Merger or Consolidation
    25  
 
       
ARTICLE 15
GENERAL PROVISIONS
 
       
15.01 Notices
    25  
15.02 Entire Agreement; Supersedure
    26  
15.03 Effect of Waiver or Consent
    26  
15.04 Amendment or Restatement
    26  
15.05 Binding Effect
    26  
15.06 Governing Law; Severability
    26  
15.07 Further Assurances
    26  
15.08 Offset
    27  
15.09 Counterparts
    27  
15.10 Execution of Additional Instruments
    27  
15.11 Headings
    27  

iii 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
COMPANY AGREEMENT
OF
ENTERPRISE TEXAS PIPELINE LLC
A Texas Limited Liability Company
     THIS AMENDED AND RESTATED COMPANY AGREEMENT (this “Agreement”) of
ENTERPRISE TEXAS PIPELINE LLC, a Texas limited liability company (the
“Company”), executed on December 8, 2008 (the “Effective Date”), is adopted,
executed and agreed to, by Enterprise Holding III, LLC, a Delaware limited
liability company (“Enterprise Holding III” or the “DEP Party”), and Enterprise
GTM Holdings L.P., a Delaware limited partnership (“Enterprise GTM” or the “EPD
Party”), as the Members of the Company.
RECITALS
     A. The Company was formed effective June 30, 2007 by the filing of the
Certificate of Formation with the Secretary of State of the State of Texas.
     B. Enterprise Holding III and Enterprise GTM, as the Company’s Initial
Members, executed a Company Agreement of the Company effective June 30, 2007
(the “Existing Agreement”).
     C. Enterprise GTM entered into that certain Contribution, Conveyance and
Assumption Agreement by and among Duncan Energy Partners L.P. (“DEP”), DEP
OLPGP, LLC, DEP Operating Partnership, L.P., a Delaware limited partnership
(“DEP OLP”), Enterprise GTM and Enterprise Holding III on the Effective Date
(the “Contribution Agreement”) whereby:
     (1) Enterprise GTM contributed and assigned a 50% membership interest in
the Company to Enterprise Holding III as a capital contribution; and
     (2) Enterprise Holding III and Enterprise GTM agreed that the membership
interests set forth in the Existing Agreement would immediately thereafter be
converted into the Membership Interests as set forth in this Agreement,
including the resulting Class A membership interest in the Company (the “Class A
Interest”) owned by Enterprise Holding III;
     (3) Enterprise GTM contributed all of the member interests in Enterprise
Holding III (the “Enterprise Holding III Member Interests”) to DEP as
consideration for the receipt of (i) cash and (ii) common units of DEP; and
     (4) DEP contributed the Enterprise Holding III Member Interest to DEP OLP
as a capital contribution.
     D. Enterprise Holding III and Enterprise GTM deem it advisable to amend and
restate the Existing Agreement in its entirety as set forth herein to reflect
(i) the contribution and assignment to Enterprise Holding III of the Membership
Interests noted above and (ii) the

 



--------------------------------------------------------------------------------



 



conversion of the existing Membership Interests set forth in the Existing
Agreement into the Membership Interests set forth in this Agreement.
ARTICLE 1
DEFINITIONS
     1.01 Definitions. Each capitalized term used herein shall have the meaning
given such term in Attachment I.
     1.02 Construction. Unless the context requires otherwise: (a) the gender
(or lack of gender) of all words used in this Agreement includes the masculine,
feminine and neuter; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) references to Laws refer to such Laws as
they may be amended from time to time, and references to particular provisions
of a Law include any corresponding provisions of any succeeding Law;
(d) references to money refer to legal currency of the United States of America;
(e) “including” means “including without limitation” and is a term of
illustration and not of limitation; (f) all definitions set forth herein shall
be deemed applicable whether the words defined are used herein in the singular
or the plural; and (g) neither this Agreement nor any other agreement, document
or instrument referred to herein or executed and delivered in connection
herewith shall be construed against any Person as the principal draftsperson
hereof or thereof.
ARTICLE 2
ORGANIZATION
     2.01 Formation. The Company was organized as a Texas limited liability
company by the filing of a Certificate of Formation (“Organizational
Certificate”) on June 28, 2007 but effective June 30, 2007 with the Secretary of
State of the State of Texas under and pursuant to the TLLCL.
     2.02 Name. The name of the Company is “Enterprise Texas, LLC” and all
Company business must be conducted in that name or such other names that comply
with Law as the Board may select.
     2.03 Registered Office; Registered Agent; Principal Office; Other Offices.
The registered office of the Company required by the TLLCL to be maintained in
the State of Texas shall be the office of the initial registered agent for
service of process named in the Organizational Certificate or such other office
(which need not be a place of business of the Company) as the Board may
designate in the manner provided by Law. The registered agent for service of
process of the Company in the State of Texas shall be the initial registered
agent for service of process named in the Organizational Certificate or such
other Person or Persons as the Board may designate in the manner provided by
Law. The principal office of the Company in the United States shall be at such a
place as the Board may from time to time designate, which need not be in the
State of Texas, and the Company shall maintain records there and shall keep the
street address of such principal office at the registered office of the Company
in the State of Texas. The Company may have such other offices as the Board may
designate.
     2.04 Purpose. The purposes of the Company are the transaction of any or all
lawful business for which limited liability companies may be organized under the
TLLCL.

2



--------------------------------------------------------------------------------



 



     2.05 Term. The period of existence of the Company commenced on June 30,
2007 and shall end at such time as a Certificate of Termination is filed in
accordance with Section 13.02(c).
     2.06 No State-Law Partnership; Withdrawal. It is the intent that the
Company shall be a limited liability company formed under the Laws of the State
of Texas and shall not be a partnership (including a limited partnership) or
joint venture, and that the Members not be a partner or joint venturer of any
other party for any purposes other than federal and state tax purposes, and this
Agreement may not be construed to suggest otherwise. A Member does not have the
right to Withdraw from the Company; provided, however, that a Member shall have
the power to Withdraw at any time in violation of this Agreement. If a Member
exercises such power in violation of this Agreement, (a) such Member shall be
liable to the Company and its Affiliates for all monetary damages suffered by
them as a result of such Withdrawal; and (b) such Member shall not have any
rights under Section 101.205 of the TLLCL. In no event shall the Company have
the right, through specific performance or otherwise, to prevent a Member from
Withdrawing in violation of this Agreement.
ARTICLE 3
MATTERS RELATING TO MEMBERS
     3.01 Members.
          (a) Enterprise Holding III has previously been admitted as a Member of
the Company, and as of the date hereof owns all of the Class A Interest with a
Voting Ratio and initial Percentage Interest as set forth on Exhibit A hereto
and with such other rights and obligations as set forth in this Agreement (the
“Class A Interest”), which Class A Interest shall represent a continuation of
all of the Membership Interests of Enterprise Holding III prior to the date
hereof together with the Membership Interest previously held by Enterprise GTM
that has been contributed to Enterprise Holding III on the date hereof.
          (b) Enterprise GTM has previously been admitted as a Member of the
Company, and as of the date hereof owns all of the Class B Interest with a
Voting Ratio and initial Percentage Interest as set forth on Exhibit A hereto
and with such other rights and obligations as set forth in this Agreement (the
“Class B Interest”).
     3.02 Creation of Additional Membership Interest. As of the date hereof, the
only authorized Membership Interests are the Class A Interest and the Class B
Interest. The Company may issue additional Membership Interests in the Company
only in compliance with the provisions in Article 5 of the Omnibus Agreement.
The Company shall be bound by the terms of such Omnibus Agreement.
     3.03 Liability to Third Parties. No Member or beneficial owner of any
Membership Interest shall be liable for the Liabilities of the Company.

3



--------------------------------------------------------------------------------



 



ARTICLE 4
CAPITAL CONTRIBUTIONS
     4.01 Capital Contributions.
          (a) The amount of money and the fair market value (as of the date of
contribution) of any property (other than money) contributed to the Company by a
Member shall constitute a “Capital Contribution.” Any reference in this
Agreement to the Capital Contribution of a Member shall include a Capital
Contribution of its predecessors in interest.
          (b) The Class A Member is the assignee of its Membership Interests,
and the Member or its predecessor in interest has made certain Capital
Contributions.
          (c) The Class B Member is the assignee of its Membership Interests,
and the Member or its predecessor in interest has made certain Capital
Contributions.
          (d) Except as set forth below in Sections 4.01(e)-(f), no Member shall
be required to make any additional Capital Contributions on or after the date of
this Agreement.
          (e) In the event the Manager or the Board, as applicable, determine
for any quarter there exists an operating cash flow deficit such that available
cash is insufficient to cover operating expenses, debt service and a reasonable
contingency reserve (but excluding for purposes of clarification cash needed for
acquisitions or Expansion Projects), the Manager or the Board may require each
of the Members to make additional Capital Contributions pro rata in accordance
with their respective Voting Ratios in an amount sufficient to cover such
operating cash flow deficit.
          (f) In connection with the distributions under Section 5.02 with
respect to the fourth quarter of the Company’s fiscal year, the Class B Member
shall be required to make an additional Capital Contribution in amount necessary
for the Company to make the Tier I Distribution with respect to such quarter and
any unpaid shortfall in the Tier I Distribution with respect to previous
quarterly periods in the same calendar year; provided, such required additional
Capital Contribution shall in no event exceed the amounts distributed in
accordance with Section 5.02 to the Class B Member previously with respect to
completed quarters during such fiscal year.
     4.02 Expansion Project Additional Capital Contributions.
          (a) The Company may request additional Capital Contributions to fund
Expansion Projects (“Expansion Cash Calls”). Except as otherwise provided in
this Section 4.02 or otherwise agreed to by each of the Members, any requested
Capital Contribution for Expansion Cash Calls attributable to an Expansion
Project shall be made by the Members in accordance with their Percentage
Interest. The costs of construction of, or acquisition of assets relating to,
and other expenditures for Expansion Projects funded exclusively out of Capital
Contributions made by the Members (the “Expansion Costs”) and the related
funding of Expansion Cash Calls shall be borne solely by the Members
participating as set forth below in this Section 4.02, unless agreed to
otherwise by all of such Members, in an amount equal to the product of (A) the
aggregate amount of the Expansion Costs multiplied by (B) a fraction, the

4



--------------------------------------------------------------------------------



 



numerator of which is the Percentage Interest of such participating Member and
the denominator of which is the aggregate Percentage Interest of all of the
participating Members.
          (b) The Manager or the Board shall provide written notice to the
Members of the date contributions are due, which date shall be not less than 30
nor more than 90 Days following the date of such notice, the aggregate amount of
the Capital Contribution required and each Member’s share thereof, and setting
forth in reasonable detail the proposed Expansion Project and Expansion Costs
associated therewith. Each Member shall advise the Manager or the Board in
writing within 20 Days whether it elects to make an Expansion Capital
Contribution.
          (c) If the DEP Party, as the holder of the Class A Interest, elects to
make an Expansion Capital Contribution with respect to an Expansion Project
within 20 Days after notice of such Expansion Cash Call, then (i) the EPD Party,
as the holder of the Class B Interest, may make additional Capital Contributions
of cash in an amount up to the product of its Percentage Interest and the amount
of the applicable Expansion Cash Call and (ii) the DEP Party shall make
additional Capital Contributions of cash equal to the excess of the Expansion
Cash Call over amounts elected to be contributed by the EPD Party under clause
(i) immediately preceding.
          (d) If the DEP Party elects not to make an Expansion Capital
Contribution with respect to an Expansion Project within 20 Days after notice of
such Expansion Cash Call, then the EPD Party may make Expansion Capital
Contributions of cash in an amount equal to 100% of such Expansion Cash Call.
Notwithstanding the foregoing, the DEP Party may subsequently elect to make
additional Capital Contribution associated with any Expansion Project by paying
to the EPD Party, within 90 Days following the applicable Initial Commencement
Date, an amount equal to the product of (i) the sum of (A) the amount of the
Expansion Capital Contributions associated with such Expansion Project, plus
(B) the effective cost of capital to the EPD Party based on the weighted average
interest rate of the EPD Party incurred for borrowings during such period as
determined by the Manager or the Board in its reasonable judgment, minus (C) any
amounts distributed to the EPD Party with respect to its additional Capital
Contributions associated with such Expansion Project pursuant to the provisions
of Section 5.02(b)(ii) multiplied by the Percentage Interest of the DEP Party,
and (ii) the Percentage Interest of the DEP Party. If the DEP Party makes a
payment pursuant to this Section 4.02(d), then (1) the DEP Party shall be deemed
to make a cash Capital Contribution to the Company in an amount equal to such
payment, (2) the Company shall be deemed to make a cash distribution to the EPD
Party in an amount equal to such payment.
     4.03 Loans. If the Company does not have sufficient cash to pay its
obligations, any Member that may agree to do so may, upon approval by the
Manager or the Board, advance all or part of the needed funds for such
obligation to or on behalf of the Company. An advance described in this
Section 4.03 constitutes a loan from the Member to the Company, shall bear
interest at a rate comparable to the rate the Company could obtain from third
parties, from the date of the advance until the date of repayment, and is not a
Capital Contribution.
     4.04 Return of Contributions. A Member is not entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of its
Capital Contributions. An unrepaid Capital Contribution is not a liability of
the Company or of any Member. No Member will be

5



--------------------------------------------------------------------------------



 



required to contribute or to lend any cash or property to the Company to enable
the Company to return any Member’s Capital Contributions.
     4.05 Capital Accounts.
          (a) A separate capital account shall be established and maintained for
each Member in accordance with Treas. Reg. § 1.704-1(b)(2)(iv).
          (b) Each Member’s capital account (a) shall be increased by (i) the
amount of money contributed by that Member to the Company, (ii) the fair market
value of property contributed by that Member to the Company (net of liabilities
secured by the contributed property that the Company is considered to assume or
take subject to under section 752 of the Code), and (iii) allocations to that
Member of Company income and gain (or items of income and gain), including
income and gain exempt from tax and income and gain described in Treas. Reg. §
1.704-1(b)(2)(iv)(g), but excluding income and gain described in Treas. Reg. §
1.704-1(b)(4)(i), and (b) shall be decreased by (i) the amount of money
distributed to that Member by the Company, (ii) the fair market value of
property distributed to that Member by the Company (net of liabilities secured
by the distributed property that the Member is considered to assume or take
subject to under section 752 of the Code), (iii) allocations to that Member of
expenditures of the Company described in section 705(a)(2)(B) of the Code, and
(iv) allocations of Company loss and deduction (or items of loss and deduction),
including loss and deduction described in Treas. Reg. § 1.704-1(b)(2)(iv)(g),
but excluding items described in clause (b)(iii) above and loss or deduction
described in Treas. Reg. § 1.704-1(b)(4)(i) or § 1.704-1(b)(4)(iii).
          (c) The Members’ capital accounts also shall be maintained and
adjusted as permitted by the provisions of Treas. Reg. § 1.704-1(b)(2)(iv)(f)
and as required by the other provisions of Treas. Reg. §§ 1.704-1(b)(2)(iv) and
1.704-1(b)(4), including adjustments to reflect the allocations to the Members
of depreciation, depletion, amortization, and gain or loss as computed for book
purposes rather than the allocation of the corresponding items as computed for
tax purposes, as required by Treas. Reg. § 1.704-1(b)(2)(iv)(g).
ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS
     5.01 Allocations.
          (a) General. After giving effect to the special allocations set forth
in Section 5.01(b), for purposes of maintaining the capital accounts and in
determining the rights of the Members among themselves, the Profits and Losses
of the Company shall be allocated and charged to the Members’ capital accounts
in accordance with their Percentage Interests; provided, however, Losses shall
not be allocated pursuant to this Section 5.01(a) to the extent such allocation
would cause any Member to have a deficit adjusted capital account balance at the
end of such taxable year (or increase any existing deficit adjusted capital
account balance) but shall instead be allocated to the Member(s) with a positive
adjusted capital balance to the extent of such balance.

6



--------------------------------------------------------------------------------



 



          (b) Special Allocations. Notwithstanding any other provisions of this
Section 5.01, the following special allocations shall be made prior to making
any allocations provided for in 5.01(a) above:
               (i) Minimum Gain Chargeback. Notwithstanding any other provision
hereof to the contrary, if there is a net decrease in Minimum Gain (as generally
defined under Treas. Reg. § 1.704-1 or § 1.704-2) for a taxable year (or if
there was a net decrease in Minimum Gain for a prior taxable year and the
Company did not have sufficient amounts of income and gain during prior years to
allocate among the Members under this subsection 5.01(b)(i), then items of
income and gain shall be allocated to each Member in an amount equal to such
Member’s share of the net decrease in such Minimum Gain (as determined pursuant
to Treas. Reg. § 1.704-2(g)(2)). It is the intent of the Members that any
allocation pursuant to this subsection 5.01(b)(i) shall constitute a “minimum
gain chargeback” under Treas. Reg. § 1.704-2(f) and shall be interpreted
consistently therewith.
               (ii) Member Nonrecourse Debt Minimum Gain Chargeback.
Notwithstanding any other provision of this Article 5, except subsection
5.01(b)(i), if there is a net decrease in Member Nonrecourse Debt Minimum Gain
(as generally defined under Treas. Reg. § 1.704-1 or § 1.704-2), during any
taxable year, any Member who has a share of the Member Nonrecourse Debt Minimum
Gain shall be allocated such amount of income and gain for such year (and
subsequent years, if necessary) determined in the manner required by Treas. Reg.
§ 1.704-2(i)(4) as is necessary to meet the requirements for a chargeback of
Member Nonrecourse Debt Minimum Gain.
               (iii) Priority Allocations.
                    (A) Items of Company gross income or gain for the taxable
period shall be to the Class A Member until the cumulative amount of such items
allocated to the Class A Member pursuant to this Section 5.01(b)(iii)(A) for the
current and all previous taxable years equals the cumulative amount of
distributions made to the Class A Member pursuant to Section 5.02(a)(i) for the
current and all previous taxable years.
                    (B) After the application of Section 5.01(b)(iii)(A), all or
any portion of the remaining items of gross income or gain for the taxable
period shall be allocated to the Class B Member, until the cumulative amount of
such items allocated to the Class B Member pursuant to this Section
5.01(b)(iii)(B) for the current and all previous taxable years equals the
cumulative amount of distributions made to the Class B Member pursuant to
Section 5.02(a)(ii) for the current and all previous taxable years.
                    (C) After the application of Sections 5.01(b)(iii)(A) and
(B), all or any portion of the remaining items of gross income or gain for the
taxable period shall be allocated 2% to the Class A Member and 98% to the
Class B Member, until the cumulative amount of such items allocated to the
Class A Member and the Class B Member pursuant to this Section 5.01(b)(iii)(C)
for the current and all previous taxable years equals the cumulative amount of
distributions made to such holders pursuant to Section 5.02(a)(iii) for the
current and all previous taxable years.

7



--------------------------------------------------------------------------------



 



               (iv) Qualified Income Offset. Except as provided in subsection
5.01(b)(i) and (ii) hereof, in the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Treas. Reg.
Sections 1.704-1(b)(2)(i)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specifically
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Allocation Regulations, the deficit balance, if any, in
its adjusted capital account created by such adjustments, allocations or
distributions as quickly as possible.
               (v) Gross Income Allocations. In the event any Member has a
deficit balance in its adjusted capital account at the end of any Company
taxable period, such Member shall be specially allocated items of Company gross
income and gain in the amount of such excess as quickly as possible.
               (vi) Company Nonrecourse Deductions. Company Nonrecourse
Deductions (as determined under Treas. Reg. Section 1.704-2(c)) for any fiscal
year shall be allocated among the Members in proportion to their Membership
Interests.
               (vii) Member Nonrecourse Deductions. Any Member Nonrecourse
Deductions (as defined under Treas. Reg. Section 1.704-2(i)(2)) shall be
allocated pursuant to Treas. Reg. Section 1.704-2(i) to the Member who bears the
economic risk of loss with respect to the partner nonrecourse debt to which it
is attributable.
               (viii) Code Section 754 Adjustment. To the extent an adjustment
to the adjusted tax basis of any Company asset pursuant to Section 734(b) or
743(b) of the Code is required, pursuant to the Allocation Regulations, to be
taken into account in determining capital accounts, the amount of such
adjustment to the capital accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
capital accounts are required to be adjusted pursuant to the Allocation
Regulations.
               (ix) Curative Allocation. The special allocations set forth in
subsections 5.01(b)(i), (ii) and (iv)-(vii) (the “Regulatory Allocations”) are
intended to comply with the Allocation Regulations. Notwithstanding any other
provisions of this Section 5.01, the Regulatory Allocations shall be taken into
account in allocating items of income, gain, loss and deduction among the
Members such that, to the extent possible, the net amount of allocations of such
items and the Regulatory Allocations to each Member shall be equal to the net
amount that would have been allocated to each Member if the Regulatory
Allocations had not occurred.
          (c) For federal income tax purposes, except as otherwise required by
the Code, the Allocation Regulations or the following sentence, each item of
Company income, gain, loss, deduction and credit shall be allocated among the
Members in the same manner as corresponding items are allocated in
Section 5.01(a) and (b). Notwithstanding any provisions contained herein to the
contrary, solely for federal income tax purposes, items of income, gain,
depreciation, gain or loss with respect to property contributed or deemed
contributed to the Company by a Member or whose value is adjusted pursuant to
the Allocation Regulations shall be allocated among the Members so as to take
into account the variation between the Company’s

8



--------------------------------------------------------------------------------



 



tax basis in such property and its Carrying Value in the manner provided under
section 704(c) of the Code and Treas. Reg. § 1.704-3(d) (i.e. the “remedial
method”).
     5.02 Distributions.
          (a) At least quarterly prior to commencement of winding up under
Section 13.01, the Manager or the Board shall determine in its reasonable
judgment to what extent (if any) the Company’s cash on hand exceeds its current
and anticipated needs, including, without limitation, for operating expenses,
debt service, acquisitions, and a reasonable contingency reserve. Except as
otherwise set forth in Section 4.02 or this Section 5.02, if such an excess
exists, the Manager or the Board shall cause the Company to distribute to the
Members an amount in cash equal to that excess on or before the date 30 days
following the end of each fiscal quarter as follows:
               (i) First, to the Class A Member an amount equal to the positive
amount, if any, of (A) 0.25 multiplied by the Priority Return multiplied by the
DEP Distribution Base, plus (B) cash contributions (excluding Expansion Capital
Contributions, as defined in this Agreement and pursuant to the agreements of
limited partnership of Enterprise GC and Enterprise Intrastate), if any, made by
the DEP Party to the Company, Enterprise GC and Enterprise Intrastate with
respect to such period required in accordance with this Agreement and their
respective partnership agreements to fund a quarterly operating cash flow
deficit, less (C) aggregate net cash distributions, if any, received by the DEP
Party from Enterprise GC and Enterprise Intrastate with respect to such period
((A) plus (B) less (C) being referred to as the “Tier I Distribution”), plus
(D) any unpaid shortfall in the Tier I Distribution with respect to previous
quarterly periods in the same calendar year; then,
               (ii) Second, to the Class B Member an amount equal to the
positive amount, if any, of (A) 0.25 multiplied by the Priority Return
multiplied by the EPD Distribution Base, plus (C) aggregate net cash
contributions (excluding Expansion Capital Contributions, as defined in this
Agreement and pursuant to the agreements of limited partnership of Enterprise GC
and Enterprise Intrastate), if any, made by the EPD Party to the Company,
Enterprise GC and Enterprise Intrastate required in accordance with this
Agreement and their respective partnership agreements to fund a quarterly cash
flow deficit, less (C) aggregate net cash distributions, if any, received by the
EPD Party from Enterprise GC and Enterprise Intrastate with respect to such
period ((A) plus (B) less (C) being referred to as the “Tier II Distribution”),
plus (D) any unpaid shortfall in the Tier II Distribution with respect to
previous quarterly periods in the same calendar year; then,
               (iii) Third, 2% to the Class A Member and 98% to the Class B
Member (the “Tier III Distribution”).
          (b) From time to time the Manager or the Board also may cause property
of the Company to be distributed to the Members, which distribution must be made
in accordance with the priorities set forth in Section 5.02(a) or, with respect
to any Expansion Cash Flow, in accordance with Section 5.02(d), and may be made
subject to existing liabilities and obligations.

9



--------------------------------------------------------------------------------



 



Immediately prior to such a distribution, the capital accounts of the Members
shall be adjusted as provided in Treas. Reg. § 1.704-1(b)(2)(iv)(f).
          (c) For purposes of Section 5.02(a) and the definitions of the DEP
Distribution Base and the EPD Distribution Base, each Expansion Capital
Contribution shall be made with respect to an Expansion Project and shall be
deemed made and applicable to the foregoing calculations only effective as of
the first day of the quarter immediately following the Initial Commencement Date
of such Expansion Project.
          (d) For purposes of Section 5.02(a), if the DEP Party elects to make
an Expansion Capital Contribution, the Priority Return for purposes of that
section only may be increased or decreased based on the DEP Party’s (or its
Affiliates’) weighted cost of capital associated with such Expansion Capital
Contribution, together with its cost of capital for its investments in the
Company, Enterprise GC and Enterprise Intrastate, as determined by the DEP
Party, plus 1%, and to the extent such revised Priority Return is approved or
ratified by each of (i) the Audit, Conflicts and Governance Committee of the
board of directors of the general partner of DEP, and (ii) the EPD Party.
ARTICLE 6
RIGHTS AND OBLIGATIONS OF MEMBERS
     6.01 Limitation of Members’ Responsibility, Liability. The Members shall
not perform any act on behalf of the Company, incur any expense, obligation or
indebtedness of any nature on behalf of the Company, or in any manner
participate in the management of the Company, except as specifically
contemplated hereunder. No Member shall be liable under a judgment, decree or
order of a court, or in any other manner, except as agreed to by any such
Member, for the indebtedness or any other obligations or liabilities of the
Company or liable, responsible or accountable in damages to the Company or its
Members for breach of fiduciary duty as a Member, for any acts performed within
the scope of the authority conferred on it by this Agreement, or for its failure
or refusal to perform any acts except those expressly required by or pursuant to
the terms of this Agreement, or for any debt or loss in connection with the
affairs of the Company, except as required by the TLLCL.
     6.02 Return of Distributions. In accordance with Section 101.206 of the
TLLCL, a Member will be obligated to return any distribution from the Company if
the Member had knowledge that he received the distribution in violation of
Section 101.206 of the TLLCL or as provided by applicable Law.
     6.03 Priority and Return of Capital. Except as may be provided in this
Agreement, no Member shall have priority over any other Member, either as to the
return of Capital Contributions or as to profits, losses or distributions;
provided that this Section shall not apply to loans (as distinguished from
Capital Contributions) that a Member has made to the Company.
     6.04 Competition. Except as otherwise expressly provided in this Agreement,
each Member may engage in or possess an interest in any other business venture
or ventures, including any activity that is competitive with the Company without
offering any such

10



--------------------------------------------------------------------------------



 



opportunity to the Company, and neither the Company nor the other Member shall
have any rights in or to such venture or ventures or activity or the income or
profits derived therefrom.
     6.05 Admission of Additional Members. The Company shall not admit
additional Members without the prior written consent of all of the Members.
     6.06 Withdrawal. No Member may withdrawal from the Company.
     6.07 Indemnification of Members and their Affiliates. To the extent
permitted by law, the Company shall (to the extent of the assets of the Company)
indemnify, defend and hold harmless each Member, and each officer, employee,
director, manager or equivalent thereof, the general partner and each officer,
employee, director, manager or equivalent thereof of such Member from and
against all losses, expenses, claims or liabilities, including reasonable
attorneys’ fees and disbursements, arising out of or in connection with the
indebtedness or any other obligation or liabilities of the Company, other than
losses, expenses, claims or liabilities of such indemnified Member which result
from a violation in any material respect of any of the provisions of this
Agreement or fraud, willful misconduct, gross negligence or misappropriation of
funds. The foregoing indemnity expressly includes an indemnity with respect to
the negligence (excluding the gross negligence) of a Member.
ARTICLE 7
MEETINGS OF MEMBERS
     7.01 Meetings. Meetings of the Members, for any purpose or purposes, unless
otherwise prescribed by law, may be called by the Manager, the Chairman of the
Board or the President of the Company or by any other Member. The chairperson at
any meeting shall be designated by the Chairman of the Board or the President of
the Company.
     7.02 Place of Meetings. Meetings of the Members shall be held at the
principal place of business of the Company or at such other place as may be
designated by the Manager, the Chairman of the Board or the President of the
Company.
     7.03 Notice of Meetings. Except as provided in Section 7.04, written notice
stating the place, day and hour of the meeting and the purpose or purposes for
which the meeting is called shall be sent not less than five days before the
date of the meeting, either personally, by facsimile or by mail, by or at the
direction of the person calling the meeting, to each Member.
     7.04 Meeting of All Members. If all of the Members shall meet at any time
and place and consent to the holding of a meeting at such time and place, such
meeting shall be valid without call or notice, and at such meeting any lawful
action may be taken.
     7.05 Action by Members Without a Meeting. Action required or permitted to
be taken at a meeting of Members may be taken without a meeting if the action is
evidenced by one or more written consents describing the action taken, signed by
all Members and delivered to the Secretary or any Assistant Secretary of the
Company for inclusion in the minutes or for filing with the Company records.
Action taken under this Section is effective when all Members have signed the
consent, unless the consent specifies a different effective date.

11



--------------------------------------------------------------------------------



 



     7.06 Waiver of Notice. When any notice is required to be given to any
Member, a waiver thereof in writing signed by the Person entitled to such
notice, whether before, at or after the time stated therein, shall be equivalent
to the giving of such notice.
     7.07 Delegation to Manager or the Board. Except as may be otherwise
specifically provided in this Agreement or the TLLCL, the Members agree that
they shall act solely through the mechanisms provided herein relating to the
appointment and authority of the Manager or the Board, as applicable.
     7.08 Voting and Special Voting Rights of the Members. Except as may be
otherwise specifically provided in this Agreement or the TLLCL, the Members
agree that the following actions requiring a vote of the Members shall require
the vote of the Members as follows:
          (a) In the event the Members are entitled to elect Directors, the
Members shall be entitled to vote on the election of Directors as set forth in
Section 8.01(b) and (f).
          (b) The vote and approval by all of the Members shall be required
(i) to amend or restate this Agreement (as also provided in Section 15.04), or
to repeal or adopt a new limited liability company agreement, or to amend or
restate the Certificate of Formation of the Company, (ii) to increase or
decrease the number of Directors constituting the Board pursuant to
Section 8.01, (iii) to approve a fundamental business transaction by the Company
(including, without limitation, the sale of all or substantially all of the
assets of the Company, or to approve or adopt any merger or consolidation (as
also provided in Section 14.03(b)) as described in Section 101.356(c) of the
TLLCL, (iv) to approve an action that would make it impossible for the Company
to carry out the ordinary business of the Company as described in
Section 101.356(c) of the TLLCL, (v) to approve the actions and matters set
forth in Section 101.356(d) of the TLLCL, (vi) for the Company to approve or
permit the issuance of any equity securities (or any securities convertible,
exercisable or exchangeable into any equity securities) by any Subsidiary of the
Company to any person other than direct or indirect wholly owned Subsidiaries of
the Company, or (vii) for the Company to approve or permit any repurchases or
redemptions of any equity interest of the Company or its Subsidiaries (other
than of equity interests of its Subsidiaries by the Company or direct or
indirect wholly owned Subsidiaries of the Company).
          (c) The vote of the Members holding a majority of the Voting Interest
shall be required for any other matters under the TLLCL requiring the vote of a
majority of the Members.
ARTICLE 8
MANAGEMENT
     8.01 Management by Manager or a Board.
          (a) Generally. Subject to the provisions of the TLLCL and any
limitations or powers reserved to the Members under this Agreement, the business
and affairs of the Company shall be fully vested in, and managed by, the Class A
Member (the “Manager”) or, if the Class A Member resigns or is removed as
Manager in accordance with this Agreement, a Board of Managers (the “Board”),
and, subject to the discretion of the Manager or the Board, as applicable, the
officers elected pursuant to this Article 8. The Manager or Directors, as
applicable, and officers shall collectively constitute “managers” of the Company
within the

12



--------------------------------------------------------------------------------



 



meaning of the TLLCL. Except as otherwise provided in this Agreement, the
authority and functions of the Board (if applicable), on the one hand, and of
the officers, on the other hand, shall be identical to the authority and
functions of the Board and officers, respectively, of a corporation organized
under the Texas Business Organizations Code. The officers shall be vested with
such powers and duties as are set forth in this Article 8 and as are specified
by the Manager or the Board, as applicable. Accordingly, except as otherwise
specifically provided in this Agreement, the business and affairs of the Company
shall be managed under the direction of the Manager or the Board, as applicable,
and the day-to-day activities of the Company shall be conducted on the Company’s
behalf by the officers who shall be agents of the Company.
          (b) Number; Qualification; Tenure. Following the resignation or
removal of the Manager, the number of Directors constituting any initial Board
shall be three. The Class A Member shall be entitled to elect two Directors and
the Class B Member shall be entitled to elect one Director. The number of
Directors constituting the Board may be increased or decreased from time to time
by resolution of all of the Members. Except as provided in Section 8.01(e)
hereof, each Director so elected shall hold office for the full term to which he
shall have been elected and until his successor is duly elected and qualified,
or until his earlier death, resignation or removal. Any Director may resign at
any time upon notice to the Company. A Director need not be a Member of the
Company or a resident of the State of Texas.
          (c) Regular Meetings. Regular quarterly and annual meetings of the
Board shall be held at such time and place as shall be designated from time to
time by resolution of the Board. Notice of such regular quarterly and annual
meetings shall not be required.
          (d) Special Meetings. Special meetings of the Board may be held at any
time, whenever called by the Chairman of the Board, the President of the Company
or a majority of Directors then in office, at such place or places within or
without the State of Texas as may be stated in the notice of the meeting. Notice
of the time and place of a special meeting must be given by the person or
persons calling such meeting at least twenty-four (24) hours, before the special
meeting. The attendance of a Director at any meeting shall constitute a waiver
of notice of such meeting, except where a Director attends a meeting for the
sole purpose of objecting to the transaction of any business because the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of, any special meeting of the Board need be specified in the
notice or waiver of notice of such meeting.
          (e) Term; Resignation; Vacancies; Removal. The Manager shall hold
office until the earlier of its resignation or removal. When applicable, each
Director shall hold office until his successor is appointed and qualified or
until his earlier resignation or removal. The Manager may resign at any time
upon written notice to the Class B Member. Any Director may resign at any time
upon written notice to the Board, the Chairman of the Board, to the Chief
Executive Officer or to any other Officer. Such resignation shall take effect at
the time specified therein, and unless otherwise specified therein no acceptance
of such resignation shall be necessary to make it effective. Vacancies and newly
created directorships resulting from any increase in the authorized number of
Directors or from any other cause shall be filled by an affirmative vote of a
majority of the remaining Directors then in office, though less than a quorum,
or by a sole remaining Director, and each Director so elected shall hold office
for the remainder of the full term in which the new directorship was created or
the vacancy occurred and

13



--------------------------------------------------------------------------------



 



until such Director’s successor is duly elected and qualified, or until his
earlier resignation, removal or death. The Manager may be removed as Manager
only by the vote or written consent of all of the Members (including the Class A
Member). Any Director may be removed, with or without cause, any time by the
Member who elected such Director, and the vacancy in the Board caused by any
such removal shall be filled by the Member who elected such Director.
          (f) Quorum; Required Vote for Action. Except as may be otherwise
specifically provided by law or this Agreement, at all meetings of the Board a
majority of the whole Board shall constitute a quorum for the transaction of
business. The vote of a majority of the Directors present at any meeting of the
Board at which there is a quorum shall be the act of the Board. If a quorum
shall not be present at any meeting of the Board, the Directors present thereat
may adjourn the meeting from time to time, without notice other than
announcement at the meeting, until a quorum shall be present.
          (g) Committees. When applicable, the Board may, by resolution passed
by a majority of the whole Board, designate one or more committees, each
committee to consist of one or more of the Directors of the Company. The Board
may designate one or more Directors as alternate members of any committee, who
may replace any absent or disqualified member at any meeting of the committee.
In the absence or disqualification of a member of a committee, and in the
absence of a designation by the Board of an alternate member to replace the
absent or disqualified member, the member or members thereof present at any
meeting and not disqualified from voting, whether or not he, she or they
constitute a quorum, may unanimously appoint another member of the Board to act
at the meeting in place of any absent or disqualified member. Any committee, to
the extent provided in the resolution of the Board establishing such committee,
shall have and may exercise all the powers and authority of the Board in the
management of the business and affairs of the Company, and may authorize the
seal of the Company to be affixed to all papers which may require it. Each
committee shall keep regular minutes and report to the Board when required.
     The designation of any such committee and the delegation thereto of
authority shall not operate to relieve the Board, or any member thereof, of any
responsibility imposed upon it or him by law, nor shall such committee function
where action of the Board is required under applicable law. The Board shall have
the power at any time to change the membership of any such committee and to fill
vacancies in it. A majority of the members of any such committee shall
constitute a quorum. Each such committee may elect a chairman and appoint such
subcommittees and assistants as it may deem necessary. Except as otherwise
provided by the Board, meetings of any committee shall be conducted in the same
manner as the Board conducts its business pursuant to this Agreement, as the
same shall from time to time be amended. Any member of any such committee
elected or appointed by the Board may be removed by the Board whenever in its
judgment the best interests of the Company will be served thereby, but such
removal shall be without prejudice to the contract rights, if any, of the person
so removed. Election or appointment of a member of a committee shall not of
itself create contract rights.
     8.02 Officers.
          (a) Generally. The officers of the Company shall be appointed by the
Manager or the Board, as applicable. Unless provided otherwise by resolution of
the Manager or

14



--------------------------------------------------------------------------------



 



the Board, as applicable, the Officers shall have the titles, power, authority
and duties described below in this Section 8.02.
          (b) Titles and Number. The Officers of the Company shall be the
Chairman of the Board (if and when a Board exists, unless the Board provides
otherwise), the Chief Executive Officer, the President, any and all Vice
Presidents (including any Vice Presidents who may be designated as Executive
Vice President or Senior Vice President), the Secretary, the Chief Financial
Officer, any Treasurer and any and all Assistant Secretaries and Assistant
Treasurers and the General Counsel. There shall be appointed from time to time
such Vice Presidents, Secretaries, Assistant Secretaries, Treasurers and
Assistant Treasurers as the Manager or the Board may desire. Any person may hold
more than one office.
          (c) Appointment and Term of Office. The Officers shall be appointed by
the Manager or the Board, as applicable, at such time and for such term as the
Manager or the Board shall determine. Any Officer may be removed, with or
without cause, only by the Manager or the Board. Vacancies in any office may be
filled only by the Manager or the Board.
          (d) Chairman of the Board. The Chairman of the Board shall preside at
all meetings of the Board and he shall be a non-executive unless and until other
executive powers and duties are assigned to him from time to time by the Board.
          (e) Chief Executive Officer. Subject to the limitations imposed by
this Agreement, any employment agreement, any employee plan or any determination
of the Manager or the Board, the Chief Executive Officer, subject to the
direction of the Manager or the Board, shall be the chief executive officer of
the Company and shall be responsible for the management and direction of the
day-to-day business and affairs of the Company, its other Officers, employees
and agents, shall supervise generally the affairs of the Company and shall have
full authority to execute all documents and take all actions that the Company
may legally take. In the absence of the Chairman of the Board, the Chief
Executive Officer shall preside at all meetings (should he be a director) of the
Board. The Chief Executive Officer shall exercise such other powers and perform
such other duties as may be assigned to him by this Agreement, the Manager or
the Board, including any duties and powers stated in any employment agreement
approved by the Manager or the Board.
          (f) President. Subject to the limitations imposed by this Agreement,
any employment agreement, any employee plan or any determination of the Manager
or the Board, the President, subject to the direction of the Manager or the
Board, shall be the chief executive officer of the Company in the absence of a
Chief Executive Officer and shall be responsible for the management and
direction of the day-to-day business and affairs of the Company, its other
Officers, employees and agents, shall supervise generally the affairs of the
Company and shall have full authority to execute all documents and take all
actions that the Company may legally take. The President shall preside at all
meetings of the Members and, in the absence of the Chairman of the Board and a
Chief Executive Officer, the President shall preside at all meetings (should he
be a director) of the Board. The President shall exercise such other powers and
perform such other duties as may be assigned to him by this Agreement or the
Manager or the Board, including any duties and powers stated in any employment
agreement approved by the Manager or the Board.

15



--------------------------------------------------------------------------------



 



          (g) Vice Presidents. In the absence of a Chief Executive Officer and
the President, each Vice President (including any Vice Presidents designated as
Executive Vice President or Senior Vice President) appointed by the Manager or
the Board shall have all of the powers and duties conferred upon the President,
including the same power as the President to execute documents on behalf of the
Company. Each such Vice President shall perform such other duties and may
exercise such other powers as may from time to time be assigned to him by the
Manager or the Board, or the President.
          (h) Secretary and Assistant Secretaries. The Secretary shall record or
cause to be recorded in books provided for that purpose the minutes of the
meetings or actions of the Manager or the Board, shall see that all notices are
duly given in accordance with the provisions of this Agreement and as required
by law, shall be custodian of all records (other than financial), shall see that
the books, reports, statements, certificates and all other documents and records
required by law are properly kept and filed, and, in general, shall perform all
duties incident to the office of Secretary and such other duties as may, from
time to time, be assigned to him by this Agreement, the Manager or the Board, or
the President. The Assistant Secretaries shall exercise the powers of the
Secretary during that Officer’s absence or inability or refusal to act.
          (i) Chief Financial Officer. The Chief Financial Officer shall keep
and maintain, or cause to be kept and maintained, adequate and correct books and
records of account of the Company. He shall receive and deposit all moneys and
other valuables belonging to the Company in the name and to the credit of the
Company and shall disburse the same and only in such manner as the Board or the
appropriate Officer of the Company may from time to time determine. He shall
render to the Manager or the Board and the Chief Executive Officer, whenever any
of them request it, an account of all his transactions as Chief Financial
Officer and of the financial condition of the Company, and shall perform such
further duties as the Manager or the Board or the Chief Executive Officer may
require. The Chief Financial Officer shall have the same power as the Chief
Executive Officer to execute documents on behalf of the Company.
          (j) Treasurer and Assistant Treasurers. The Treasurer shall have such
duties as may be specified by the Chief Financial Officer in the performance of
his duties. The Assistant Treasurers shall exercise the power of the Treasurer
during that Officer’s absence or inability or refusal to act. Each of the
Assistant Treasurers shall possess the same power as the Treasurer to sign all
certificates, contracts, obligations and other instruments of the Company. If no
Treasurer or Assistant Treasurer is appointed and serving or in the absence of
the appointed Treasurer and Assistant Treasurer, the Senior Vice President, or
such other Officer as the Manager or the Board shall select, shall have the
powers and duties conferred upon the Treasurer.
          (k) General Counsel. The General Counsel subject to the discretion of
the Manager or the Board, shall be responsible for the management and direction
of the day-to-day legal affairs of the Company. The General Counsel shall
perform such other duties and may exercise such other powers as may from time to
time be assigned to him by the Manager or the Board or the President.
          (l) Powers of Attorney. The Company may grant powers of attorney or
other authority as appropriate to establish and evidence the authority of the
Officers and other persons.

16



--------------------------------------------------------------------------------



 



          (m) Delegation of Authority. Unless otherwise provided by resolution
of the Manager or the Board, no Officer shall have the power or authority to
delegate to any person such Officer’s rights and powers as an Officer to manage
the business and affairs of the Company.
          (n) Officers. The Manager or the Board shall appoint Officers of the
Company to serve from the date of such appointment until the death, resignation
or removal by the Manager or the Board with or without cause of such officer.
     8.03 Duties of Officers and Directors. Except as otherwise specifically
provided in this Agreement, the duties and obligations owed to the Company and
to the Manager or the Board by the Officers of the Company and by members of the
Board of the Company (but not, for purposes of clarification, any Manager) shall
be the same as the respective duties and obligations owed to a corporation
organized under the Texas Business Organizations Code by its officers and
directors, respectively.
     8.04 Compensation. The members of the Board who are neither Officers nor
employees of the Company shall be entitled to compensation as directors and
committee members as approved by the Manager or the Board and shall be
reimbursed for out-of-pocket expenses incurred in connection with attending
meetings of the Board or committees thereof.
     8.05 Indemnification.
          (a) To the fullest extent permitted by Law but subject to the
limitations expressly provided in this Agreement, each Indemnitee (as defined
below) shall be indemnified and held harmless by the Company from and against
any and all losses, claims, damages, liabilities (joint or several), expenses
(including reasonable legal fees and expenses), judgments, fines, penalties,
interest, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, in which any such person may be involved, or is threatened to
be involved, as a party or otherwise, by reason of such person’s status as (i) a
present or former member of the Board or any committee thereof, (ii) a present
or former Member (including as the Manager), (iii) a present or former Officer,
or (iv) a Person serving at the request of the Company in another entity in a
similar capacity as that referred to in the immediately preceding clauses (i) or
(iii), provided, that the Person described in the immediately preceding clauses
(i), (ii), (iii) or (iv) (“Indemnitee”) shall not be indemnified and held
harmless if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to this Section 8.05,
the Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in
the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful. Any indemnification pursuant to this Section 8.05 shall be
made only out of the assets of the Company.
          (b) To the fullest extent permitted by law, expenses (including
reasonable legal fees and expenses) incurred by an Indemnitee who is indemnified
pursuant to Section 8.05(a) in defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of an undertaking by or on behalf of the

17



--------------------------------------------------------------------------------



 



Indemnitee to repay such amount if it shall be determined that the Indemnitee is
not entitled to be indemnified as authorized in this Section 8.05.
          (c) The indemnification provided by this Section 8.05 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, as a matter of law or otherwise, both as to actions in the
Indemnitee’s capacity as an Indemnitee and as to actions in any other capacity,
and shall continue as to an Indemnitee who has ceased to serve in such capacity.
          (d) The Company may purchase and maintain insurance, on behalf of the
Manager or the members of the Board, the Officers and such other persons as the
Manager or the Board shall determine, against any liability that may be asserted
against or expense that may be incurred by such person in connection with the
Company’s activities, regardless of whether the Company would have the power to
indemnify such person against such liability under the provisions of this
Agreement.
          (e) For purposes of this Section 8.05, the Company shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of such Indemnitee’s duties to the
Company also imposes duties on, or otherwise involves services by, the
Indemnitee to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute “fines” within the meaning of
Section 8.05(a); and action taken or omitted by the Indemnitee with respect to
an employee benefit plan in the performance of such Indemnitee’s duties for a
purpose reasonably believed by such Indemnitee to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is in, or not opposed to, the best interests of the Company.
          (f) In no event may an Indemnitee subject any Members of the Company
to personal liability by reason of the indemnification provisions of this
Agreement.
          (g) An Indemnitee shall not be denied indemnification in whole or in
part under this Section 8.05 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
          (h) The provisions of this Section 8.05 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
          (i) No amendment, modification or repeal of this Section 8.05 or any
provision hereof shall in any manner terminate, reduce or impair either the
right of any past, present or future Indemnitee to be indemnified by the Company
or the obligation of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 8.05 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted, and such Person became an Indemnitee hereunder prior to such
amendment, modification or repeal.

18



--------------------------------------------------------------------------------



 



          (j) THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION
8.05 ARE INTENDED BY THE PARTIES TO APPLY EVEN IF SUCH PROVISIONS HAVE THE
EFFECT OF EXCULPATING THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE
CONSEQUENCES OF SUCH PERSON’S NEGLIGENCE, FAULT OR OTHER CONDUCT.
     8.06 Liability of Indemnitees.
          (a) Notwithstanding anything to the contrary set forth in this
Agreement, no Indemnitee shall be liable for monetary damages to the Company,
the Members or any other Person for losses sustained or liabilities incurred as
a result of any act or omission of an Indemnitee unless there has been a final
and non-appealable judgment entered in a court of competent jurisdiction
determining that, in respect of the matter in question, the Indemnitee acted in
bad faith or engaged in fraud, willful misconduct or, in the case of a criminal
matter, acted with knowledge that the Indemnitee’s conduct was criminal.
          (b) Subject to its obligations and duties as set forth in this
Article 8, the Manager or the Board and any committee thereof may exercise any
of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through the Company’s
Officers or agents, and neither the Manager or the Board nor any committee
thereof shall be responsible for any misconduct or negligence on the part of any
such Officer or agent appointed by the Manager or the Board or any committee
thereof in good faith.
          (c) Any amendment, modification or repeal of this Section 8.06 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on liability under this Section 8.06 as in effect immediately prior
to such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may be asserted.
ARTICLE 9
ACCOUNTING METHOD, PERIOD, RECORDS AND REPORTS
     9.01 Accounting Method. The books and records of account of the Company
shall be maintained in accordance with the accrual method of accounting.
     9.02 Accounting Period. The Company’s accounting period shall be the Fiscal
Year.
     9.03 Records, Audits and Reports. At the expense of the Company, the
Manager or the Board shall maintain books and records of account of all
operations and expenditures of the Company.
     9.04 Inspection. The books and records of account of the Company shall be
maintained at the principal place of business of the Company or such other
location as shall be determined by the Manager or the Board and shall be open to
inspection by the Members at all reasonable times during any business day.

19



--------------------------------------------------------------------------------



 



ARTICLE 10
TAX MATTERS
     10.01 Tax Returns. The Manager or the Board shall cause to be prepared and
filed all necessary federal and state income tax returns for the Company,
including making the elections described in Section 10.02. Each Member shall
furnish to the Manager or the Board all pertinent information in its possession
relating to Company operations that is necessary to enable the Company’s income
tax returns to be prepared and filed.
     10.02 Tax Elections. The Company shall make the following elections on the
appropriate tax returns:
          (a) to adopt a fiscal year ending on December 31 of each year;
          (b) to adopt the accrual method of accounting and to keep the
Company’s books and records on the income-tax method;
          (c) to adjust the basis of Company properties pursuant to section 754
of the Code; and
          (d) any other election the Manager or the Board may deem appropriate
and in the best interests of the Members.
Neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state law.
     10.03 Tax Matters Partner. The Class A Member shall be the “tax matters
partner” of the Company pursuant to section 6231(a)(7) of the Code. Tax matters
partner shall take such action as may be necessary to cause each Member to
become a “notice partner” within the meaning of section 6223 of the Code. The
tax matters partner shall inform each Member of all significant matters that may
come to its attention in its capacity as tax matters partner by giving notice on
or before the fifth Business Day after becoming aware of the matter and, within
that time, shall forward to each Member copies of all significant written
communications it may receive in that capacity.
ARTICLE 11
RESTRICTIONS ON TRANSFERABILITY
     11.01 Transfer Restrictions. Except as set forth in Article 4 of the
Omnibus Agreement, no Member shall be permitted to sell, assign, transfer or
otherwise dispose of, or mortgage, hypothecate or otherwise encumber, or permit
or suffer any encumbrance of, all or any portion of its Member Interest without
the prior written consent of all other Members (which consent may be withheld in
the sole discretion of such Members).

20



--------------------------------------------------------------------------------



 



ARTICLE 12
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
     12.01 Maintenance of Books.
          (a) The Manager or the Board shall keep or cause to be kept at the
principal office of the Company or at such other location approved by the
Manager or the Board complete and accurate books and records of the Company,
supporting documentation of the transactions with respect to the conduct of the
Company’s business and minutes of the proceedings of the Manager or the Board
and any other books and records that are required to be maintained by applicable
Law.
          (b) The books of account of the Company shall be maintained on the
basis of a fiscal year that is the calendar year and on an accrual basis in
accordance with generally accepted accounting principles, consistently applied,
except that the capital accounts of the Members shall be maintained in
accordance with Section 4.04.
     12.02 Reports. The Manager or the Board shall cause to be prepared and
delivered to each Member such reports, forecasts, studies, budgets and other
information as the Members may reasonably request from time to time.
     12.03 Bank Accounts. Funds of the Company shall be deposited in such banks
or other depositories as shall be designated from time to time by the Manager or
the Board. All withdrawals from any such depository shall be made only as
authorized by the Manager or the Board and shall be made only by check, wire
transfer, debit memorandum or other written instruction.
     12.04 Tax Statements. The Company shall use reasonable efforts to furnish,
within 90 Days of the close of each taxable year of the Company, estimated tax
information reasonably required by the Members for federal and state income tax
reporting purposes.
ARTICLE 13
WINDING-UP
     13.01 Events Requiring Winding-Up.
          (a) The Company shall be wound up on the first to occur of the
following events (each a “Winding-Up Event”):
               (i) the unanimous consent of the Members in writing;
               (ii) the entry of a judicial order winding up the Company;
               (iii) at any time there are no Members of the Company, unless the
Company is continued in accordance with the TLLCL or this Agreement.
          (b) No other event shall cause a winding up of the Company.

21



--------------------------------------------------------------------------------



 



          (c) Upon the occurrence of any event that causes there to be no
Members of the Company, to the fullest extent permitted by law, the personal
representative of the last remaining Member is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
membership of such Member in the Company, agree in writing (i) to continue the
Company and (ii) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute Member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of such Member in the Company.
          (d) Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Member shall not cause such Member to cease to be a member of
the Company and, upon the occurrence of such an event, the Company shall
continue without winding up.
     13.02 Winding-Up and Termination.
          (a) On the occurrence of a Winding-Up Event, the Manager or the Board
shall select one or more Persons to act as liquidator. The liquidator shall
proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the TLLCL. The costs of winding up shall
be borne as a Company expense. Until final distribution, the liquidator shall
continue to operate the Company properties with all of the power and authority
of the Manager or the Board. The steps to be accomplished by the liquidator are
as follows:
               (i) as promptly as possible after final winding up, the
liquidator shall cause a proper accounting to be made by a recognized firm of
certified public accountants of the Company’s assets, liabilities, and
operations through the last calendar day of the month in which the dissolution
occurs or the final winding up is completed, as applicable;
               (ii) the liquidator shall discharge from Company funds all of the
debts, liabilities and obligations of the Company or otherwise make adequate
provision for payment and discharge thereof (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine); and
               (iii) all remaining assets of the Company shall be distributed to
the Members as follows:
                    (A) the liquidator may sell any or all Company property,
including to Members, and any resulting gain or loss from each sale shall be
computed and allocated to the capital accounts of the Members;
                    (B) with respect to all Company property that has not been
sold, the fair market value of that property shall be determined and the capital
accounts of the Members shall be adjusted to reflect the manner in which the
unrealized income, gain, loss, and deduction inherent in property that has not
been reflected in the capital accounts previously would be allocated among the
Members if there were a taxable disposition of that property for the fair market
value of that property on the date of distribution; and
                    (C) Company property shall be distributed among the Members
in accordance with the positive capital account balances of the Members, as
determined after

22



--------------------------------------------------------------------------------



 



taking into account all capital account adjustments for the taxable year of the
Company during which the liquidation of the Company occurs (other than those
made by reason of this clause (iii)); and those distributions shall be made by
the end of the taxable year of the Company during which the liquidation of the
Company occurs (or, if later, 90 days after the date of the liquidation).
          (b) The distribution of cash or property to a Member in accordance
with the provisions of this Section 13.02 constitutes a complete return to the
Member of its Capital Contributions and a complete distribution to the Member of
its share of all the Company’s property and constitutes a compromise to which
all Members have consented within the meaning of Section 101.154 of the TLLCL.
No Member shall be required to make any Capital Contribution to the Company to
enable the Company to make the distributions described in this Section 13.02.
          (c) On completion of such final distribution, the liquidator shall
file a Certificate of Termination with the Secretary of State of the State of
Texas and take such other actions as may be necessary to terminate the existence
of the Company.
ARTICLE 14
MERGER
     14.01 Authority. The Company may merge or consolidate with one or more
limited liability companies, corporations, business trusts or associations, real
estate investment trusts, common law trusts or unincorporated businesses,
including a general partnership or limited partnership, formed under the laws of
the State of Texas or any other jurisdiction, pursuant to a written agreement of
merger or consolidation (“Merger Agreement”) in accordance with this Article 14.
     14.02 Procedure for Merger or Consolidation. The merger or consolidation of
the Company pursuant to this Article 14 requires the prior approval of a Manager
or the majority the Board and compliance with Section 14.03. Upon such approval,
the Merger Agreement shall set forth:
          (a) The names and jurisdictions of formation or organization of each
of the business entities proposing to merge or consolidate;
          (b) The name and jurisdiction of formation or organization of the
business entity that is to survive the proposed merger or consolidation
(“Surviving Business Entity”);
          (c) The terms and conditions of the proposed merger or consolidation;
          (d) The manner and basis of exchanging or converting the equity
securities of each constituent business entity for, or into, cash, property or
general or limited partnership or limited liability company interests, rights,
securities or obligations of the Surviving Business Entity; and (i) if any
general or limited partnership or limited liability company interests, rights,
securities or obligations of any constituent business entity are not to be
exchanged or converted solely for, or into, cash, property or general or limited
partnership or limited liability company interests, rights, securities or
obligations of the Surviving Business Entity, the cash, property or

23



--------------------------------------------------------------------------------



 



general or limited partnership or limited liability company interests, rights,
securities or obligations of any general or limited partnership, limited
liability company, corporation, trust or other entity (other than the Surviving
Business Entity) which the holders of such interests, rights, securities or
obligations of the constituent business entity are to receive in exchange for,
or upon conversion of, their interests, rights, securities or obligations and
(ii) in the case of securities represented by certificates, upon the surrender
of such certificates, which cash, property or general or limited partnership or
limited liability company interests, rights, securities or obligations of the
Surviving Business Entity or any general or limited partnership, limited
liability company, corporation, trust or other entity (other than the Surviving
Business Entity), or evidences thereof, are to be delivered;
          (e) A statement of any changes in the constituent documents or the
adoption of new constituent documents (the articles or certificate of
incorporation, articles of trust, declaration of trust, certificate or agreement
of limited partnership or limited liability company or other similar charter or
governing document) of the Surviving Business Entity to be effected by such
merger or consolidation;
          (f) The effective time of the merger or consolidation, which may be
the date of the filing of the certificate of merger pursuant to Section 14.04 or
a later date specified in or determinable in accordance with the Merger
Agreement (provided, that if the effective time of the merger or consolidation
is to be later than the date of the filing of the certificate of merger or
consolidation, the effective time shall be fixed no later than the time of the
filing of the certificate of merger or consolidation and stated therein); and
          (g) Such other provisions with respect to the proposed merger or
consolidation as are deemed necessary or appropriate by the Board.
     14.03 Approval by Members of Merger or Consolidation.
          (a) The Manager or the Board, upon its approval of the Merger
Agreement, shall direct that the Merger Agreement be submitted to a vote of the
Members, whether at a meeting or by written consent. A copy or a summary of the
Merger Agreement shall be included in or enclosed with the notice of a meeting
or the written consent.
          (b) After approval by vote or consent of all of the Members, and at
any time prior to the filing of the certificate of merger or consolidation
pursuant to Section 14.04, the merger or consolidation may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement.
     14.04 Certificate of Merger or Consolidation. Upon the required approval by
the Manager or the Board and the Members of a Merger Agreement, a certificate of
merger or consolidation shall be executed and filed with the Secretary of State
of the State of Texas in conformity with the requirements of the TLLCL.

24



--------------------------------------------------------------------------------



 



     14.05 Effect of Merger or Consolidation.
          (a) At the effective time of the certificate of merger or
consolidation:
               (i) all of the rights, privileges and powers of each of the
business entities that has merged or consolidated, and all property, real,
personal and mixed, and all debts due to any of those business entities and all
other things and causes of action belonging to each of those business entities
shall be vested in the Surviving Business Entity and after the merger or
consolidation shall be the property of the Surviving Business Entity to the
extent they were property of each constituent business entity;
               (ii) the title to any real property vested by deed or otherwise
in any of those constituent business entities shall not revert and is not in any
way impaired because of the merger or consolidation;
               (iii) all rights of creditors and all liens on or security
interest in property of any of those constituent business entities shall be
preserved unimpaired; and
               (iv) all debts, liabilities and duties of those constituent
business entities shall attach to the Surviving Business Entity, and may be
enforced against it to the same extent as if the debts, liabilities and duties
had been incurred or contracted by it.
          (b) A merger or consolidation effected pursuant to this Article 14
shall not (i) be deemed to result in a transfer or assignment of assets or
liabilities from one entity to another having occurred or (ii) require the
Company (if it is not the Surviving Business Entity) to wind up its affairs, pay
its liabilities or distribute its assets as required under Article 13 of this
Agreement or under the applicable provisions of the TLLCL.
ARTICLE 15
GENERAL PROVISIONS
     15.01 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile or other electronic
transmission and a notice, request or consent given under this Agreement is
effective on receipt by the Person to receive it; provided, however, that a
facsimile or other electronic transmission that is transmitted after the normal
business hours of the recipient shall be deemed effective on the next Business
Day. All notices, requests and consents to be sent to a Member must be sent to
or made at the addresses given for that Member as that Member may specify by
notice to the other Members. Any notice, request or consent to the Company must
be given to all of the Members. Whenever any notice is required to be given by
applicable Law, the Organizational Certificate or this Agreement, a written
waiver thereof, signed by the Person entitled to notice, whether before or after
the time stated therein, shall be deemed equivalent to the giving of such
notice. Whenever any notice is required to be given by Law, the Organizational
Certificate or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.

25



--------------------------------------------------------------------------------



 



     15.02 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Members and their respective Affiliates relating to the subject
matter hereof and supersedes all prior contracts or agreements with respect to
such subject matter, whether oral or written.
     15.03 Effect of Waiver or Consent. Except as provided in this Agreement, a
waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
with respect to the Company. Except as provided in this Agreement, failure on
the part of a Person to complain of any act of any Person or to declare any
Person in default with respect to the Company, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.
     15.04 Amendment or Restatement. This Agreement may be amended or restated
only by a written instrument executed by all Members.
     15.05 Binding Effect. This Agreement is binding on and shall inure to the
benefit of the Members and their respective heirs, legal representatives,
successors and assigns.
     15.06 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and (a) any
provision of the Organizational Certificate, or (b) any mandatory, non-waivable
provision of the TLLCL, such provision of the Organizational Certificate or the
TLLCL shall control. If any provision of the TLLCL provides that it may be
varied or superseded in the limited liability company agreement (or otherwise by
agreement of the members or managers of a limited liability company), such
provision shall be deemed superseded and waived in its entirety if this
Agreement contains a provision addressing the same issue or subject matter. If
any provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable to any extent, (a) the remainder
of this Agreement and the application of that provision to other Persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by Law, and (b) the Members or Directors (as the
case may be) shall negotiate in good faith to replace that provision with a new
provision that is valid and enforceable and that puts the Members in
substantially the same economic, business and legal position as they would have
been in if the original provision had been valid and enforceable.
     15.07 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

26



--------------------------------------------------------------------------------



 



     15.08 Offset. Whenever the Company is to pay any sum to any Member, any
amounts that a Member owes the Company may be deducted from that sum before
payment.
     15.09 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
     15.10 Execution of Additional Instruments. Each Member hereby agrees to
execute such other and further statements of interest and holdings,
designations, powers of attorney and other instruments necessary to comply with
any laws, rules or regulations.
     15.11 Headings. The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define or limit the
scope, extent or intent of this Agreement or any provision hereof.
[Signature Page Follows]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

            MEMBERS:

ENTERPRISE HOLDING III, LLC.
      By:   Enterprise Products OLPGP, Inc.,        its general partner         
    By:    /s/ Richard H. Bachmann       Richard H. Bachmann        Executive
Vice President, Chief Legal Officer and Secretary        ENTERPRISE GTM HOLDINGS
L.P.
      By:   Enterprise GTMGP, LLC,        its general partner              By:  
 /s/ Michael A. Creel       Michael A. Creel        Executive Vice President and
Chief Financial Officer     

28



--------------------------------------------------------------------------------



 



Attachment I

Defined Terms
     Affiliate – with respect to any Person, each Person Controlling, Controlled
by or under common Control with such first Person.
     Agreement – this Amended and Restated Limited Liability Company Agreement
of the Company, as the same may be amended, modified, supplemented or restated
from time to time.
     Allocation Regulations – means Treas. Reg. §§ 1.704-1(b), 1.704-2 and
1.704-3 (including any temporary regulations) as such regulations may be amended
and in effect from time to time and any corresponding provision of succeeding
regulations.
     Bankruptcy or Bankrupt – with respect to any Person, that (a) such Person
(i) makes an assignment for the benefit of creditors; (ii) files a voluntary
petition in bankruptcy; (iii) is insolvent, or has entered against such Person
an order for relief in any bankruptcy or insolvency proceeding; (iv) files a
petition or answer seeking for such Person any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
Law; (v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in a proceeding of
the type described in subclauses (i) through (iv) of this clause (a); or
(vi) seeks, consents to or acquiesces in the appointment of a trustee, receiver
or liquidator of such Person or of all or any substantial part of such Person’s
properties; or (b) 120 Days have passed after the commencement of any proceeding
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Law, if the proceeding has not been
dismissed, or 90 Days have passed after the appointment without such Person’s
consent or acquiescence of a trustee, receiver or liquidator of such Person or
of all or any substantial part of such Person’s properties, if the appointment
is not vacated or stayed, or 90 Days have passed after the date of expiration of
any such stay, if the appointment has not been vacated.
     Board – Section 8.01.
     Business Day – any Day other than a Saturday, a Sunday or a Day on which
national banking associations in the State of Texas are authorized or required
by Law to close.
     Capital Contribution – with respect to any Member of the Company, the
amount of money and the initial Carrying Value of any property (other than
money) contributed to the Company by such Member.
     Capital Transaction – means the sale, exchange or other disposition of all
or substantially all of the Company assets.
     Carrying Value – means (a) with respect to property contributed to the
Company, the fair market value of such property at the time of contribution
reduced (but not below zero) by all depreciation, depletion (computed as a
separate item of deduction), amortization and cost recovery deductions charged
to the Members’ capital accounts, (b) with respect to any property whose value
is adjusted pursuant to the Allocation Regulations, the adjusted value of such

Attachment I – 1



--------------------------------------------------------------------------------



 



property reduced (but not below zero) by all depreciation and cost recovery
deductions charged to the Member’s capital accounts and (c) with respect to any
other Company property, the adjusted basis of such property for federal income
tax purposes, all as of the time of determination.
     Class A Interest – Section 3.01(a).
     Class A Member – Enterprise Holding III, as the holder of the Class A
Interest.
     Class B Interest – Section 3.01(b).
     Class B Member– Enterprise GTM, as the holder of the Class B Interest.
     Closing Date – December 8, 2008 (the date of this Agreement).
     Company – initial paragraph.
     Control – shall mean the possession, directly or indirectly, of the power
and authority to direct or cause the direction of the management and policies of
a Person, whether through ownership or control of Voting Stock, by contract or
otherwise.
     Contributed Capital – shall mean, from time to time, the then aggregate of
the initial Capital Contribution and the additional Capital Contributions, made
by a Member to the Company, without regard to amount of such Member’s Capital
Contributions returned or distributed to such Member pursuant to Section 5.02
hereof.
     Contribution Agreement – Recitals.
     Day – a calendar Day; provided, however, that, if any period of Days
referred to in this Agreement shall end on a Day that is not a Business Day,
then the expiration of such period shall be automatically extended until the end
of the first succeeding Business Day.
     Debt – means, as applied to the Company:
     (a) Any indebtedness for borrowed money or debt security of any Person
which the Company has directly or indirectly created, incurred, guaranteed,
assumed or otherwise become liable for;
     (b) Obligations to make payments under leases that in accordance with GAAP
are required to be capitalized on the balance sheet of the Company, as the case
may be; and
     (c) Any guarantee by the Company of any debt of another Person of the type
described in clause (a) or (b) of this definition.
     DEP – Recitals.
     DEP Distribution Base – means (1) $730 million, plus (2) aggregate net
Expansion Capital Contributions (as defined in this Agreement and pursuant to
the agreements of limited

Attachment I – 2



--------------------------------------------------------------------------------



 



partnership of Enterprise GC and Enterprise Intrastate) made by the DEP Party to
the Company, Enterprise GC and Enterprise Intrastate.
     DEP OLP – Recitals.
     Director – each member of the Board elected as provided in Section 8.01.
     Dispose, Disposing or Disposition means, with respect to any asset, any
sale, assignment, transfer, conveyance, gift, pledge, grant of a security
interest, exchange or other disposition or encumbrance of such asset, whether
such disposition be voluntary, involuntary or by operation of Law, or the acts
of the foregoing.
     Effective Date – initial paragraph.
     Enterprise GC – Enterprise GC, L.P., a Texas limited partnership.
     Enterprise GTM– Recitals.
     Enterprise Holding III– Recitals.
     Enterprise Intrastate – Enterprise Intrastate L.P., a Texas limited
partnership.
     Enterprise Products OLP – Recitals.
     EPD Distribution Base – means (1) $452.1 million, plus (2) aggregate net
Expansion Capital Contributions (as defined in this Agreement and pursuant to
the agreements of limited partnership of Enterprise GC and Enterprise
Intrastate) made by the EPD Party to the Company, Enterprise GC and Enterprise
Intrastate.
     Existing Agreement – Recitals.
     Expansion Capital Contribution – means additional Capital Contributions of
cash pursuant to an Expansion Cash Call in accordance with Section 4.02, or
additional Capital Contributions subsequently made by the DEP Party as an
additional Capital Contribution pursuant to Section 4.02(d).
     Expansion Cash Call – Section 4.02(a).
     Expansion Costs – Section 4.02(a).
     Expansion Project – any expansion activities with respect to the Company’s
facilities, including without limitation, development of new pipelines, entries
into and the conversion of existing storage wells, and the installation of new
piping and related facilities.
     Indemnitee – Section 8.05(a).
     Initial Commencement Date – the date on which an Expansion Project has
become operational and is placed into service.

Attachment I – 3



--------------------------------------------------------------------------------



 



     Initial Members – Enterprise Holding III and Enterprise GTM.
     Law – any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter of a governmental authority.
     Liability – any liability or obligation, whether known or unknown, asserted
or unasserted, absolute or contingent, matured or unmatured, conditional or
unconditional, latent or patent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due.
     Manager – Enterprise Holding III, until the earlier of its resignation or
removal, or it or its Affiliates cease to own a Class A Interest.
     Member – any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member in the Company.
     Membership Interest – with respect to any Member, (a) that Member’s status
as a Member; (b) that Member’s share of the income, gain, loss, deduction and
credits of, and the right to receive distributions from, the Company; (c) all
other rights, benefits and privileges enjoyed by that Member (under the TLLCL,
this Agreement, or otherwise) in its capacity as a Member; and (d) all
obligations, duties and liabilities imposed on that Member (under the TLLCL,
this Agreement or otherwise) in its capacity as a Member, including any
obligations to make Capital Contributions.
     Merger Agreement – Section 14.01.
     Net Cash Deficit – for a period, means the net sum, if a negative number,
of (without duplication):
     (a) Net Earnings for such period, after interest and taxes but before
depreciation and amortization, non-cash write-offs, and gains and losses on the
sale of Company assets; plus
     (b) proceeds from the sale of Company assets during such period to the
extent not included in clause (a) of this definition; plus
     (c) all other cash receipts during such period not included in clauses
(a) or (b) of this definition from whatever source (including the proceeds of
financing or refinancing or insurance, but excluding receipt of any Capital
Contributions made in respect of any prior period); minus
     (d) Capital expenditures incurred during such period in accordance with
this Agreement (other than those capital expenditures with respect to which the
Members have agreed to make Capital Contributions); minus
     (e) principal payments made on Debt during such period.

Attachment I – 4



--------------------------------------------------------------------------------



 



     Net Cash Flows – for a period, means the net sum, if a positive number, of
(without duplication):
     (a) Net Earnings for such period, after interest and taxes but before
depreciation and amortization, non-cash write-offs, and gains and losses on the
sale of Company assets; plus
     (b) proceeds from the sale of Company assets during such period to the
extent not included in clause (a) of this definition; plus
     (c) all other cash receipts during such period not included in clauses
(a) or (b) of this definition from whatever source (including the proceeds of
financing or refinancing or insurance, but excluding receipt of any Capital
Contributions made in respect of any prior period); minus
     (d) Capital expenditures incurred during such period in accordance with
this Agreement (other than those capital expenditures with respect to which the
Members have agreed to make Capital Contributions); minus
     (e) principal payments made on Debt during such period.
     Net Earnings – for a period, the net sum of (i) the aggregate amount of all
cash or cash equivalents (other than Capital Contributions and loans) received
by the Company during such period minus (ii) the amount of operating expenses
during such period (or if the Company, for such period, does not have any
operating expenses, expenses paid during such period which are similar in nature
to operating expenses).
     Officers – any person elected as an officer of the Company as provided in
Section 8.02(a), but such term does not include any person who has ceased to be
an officer of the Company.
     Omnibus Agreement – means the Omnibus Agreement between Enterprise Products
OLP, DEP Holdings, LLC, DEP, DEP OLPGP, LLC, DEP OLP, Enterprise Lou-Tex
Propylene Pipeline L.P., Sabine Propylene Pipeline L.P., Mont Belvieu Caverns,
LLC, South Texas NGL Pipelines, LLC and the Company, dated February 5, 2007, as
amended and restated on the date of this Agreement and after the date hereof
from time to time.
     Organizational Certificate – Section 2.01.
     Percentage Interest – means, with respect to each Member, as of any date,
the ratio expressed as a percentage, of each Member’s capital account on the
Closing Date to aggregate capital accounts of all Members on such date. The
initial Percentage Interest of each Member is set forth opposite the Members’
names on Exhibit A.
     Person – a natural person, partnership (whether general or limited),
limited liability company, governmental entity, trust, estate, association,
corporation, venture, custodian, nominee or any other individual or entity in
its own or any representative capacity.

Attachment I – 5



--------------------------------------------------------------------------------



 



     Priority Return – an initial 11.85% annual rate, which such applicable rate
shall increase by 2% multiplied by the Priority Return then in effect as of each
January 1, commencing January 1, 2010.
     Profits and Losses – means for each taxable year of the Company an amount
equal to the Company’s taxable income or loss for such year as determined for
federal income tax purposes in accordance with the accounting method and rules
used by the Company and in accordance with Section 703(a) of the Code (for such
purpose, all items of income, gain, loss or deduction required to be separately
stated pursuant to Section 703(a)(1) of the Code shall be included in taxable
income or loss), subject to the following modifications:
          (a) All fees and other expenses incurred by the Company to promote the
sale of (or to sell) any interest that can neither be deducted nor amortized
under Section 709 of the Code, if any, shall, for purposes of Capital Account
maintenance, be treated as an item of deduction at the time such fees and other
expenses are required;
          (b) Except as otherwise provided in Treas. Reg. §
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Company;
          (c) Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits and Losses shall be
added to such taxable income or loss;
          (d) Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treas. Reg. § 1.704-1(b)(2)(iv)(i), and not otherwise taken into account, shall
be subtracted from such taxable income or loss;
          (e) With respect to Company property which, in conformity with
Treasury Regulations, has a book value greater than or less than its adjusted
tax basis, “Profits” and “Losses” of the Company shall be determined by
reference to the depreciation and amortization deduction, if any, allowable with
respect to such property as computed for book purposes (and not for tax
purposes), as determined pursuant to Treas. Reg. § 1.704-1(b)(2)(iv)(g), and by
the gain or loss attributable to such property as computed for book purposes
(and not for tax purposes), by reference to such property’s adjusted book value;
and
          (f) Notwithstanding any other provision of this definition, any items
which are specially allocated to the Members pursuant to Sections 5.01(b) or
(c) hereof shall not be taken into account in computing Profits or Losses.
     Regulatory Allocations – Section 5.01(b)(ix).
     Surviving Business Entity – Section 14.02(b).
     Texas Corporation Law – means the provisions of Title 2 and the provisions
of Title 1 to the extent applicable to corporations under of the Texas Business
Organizations Code, as amended from time to time.

Attachment I – 6



--------------------------------------------------------------------------------



 



     Tier I Distribution – Section 5.02(a)(i).
     Tier II Distribution – Section 5.02(a)(ii).
     Tier III Distribution – Section 5.02(a)(iii).
     TLLCL – The Texas Limited Liability Company Law, part of the Texas Business
Organization Code, and any successor statute, as amended and recodified from
time to time.
     Voting Ratio – subject in each case to adjustments in accordance with this
Agreement or in connection with Dispositions of Membership Interests, (a) in the
case of a Member executing this Agreement as of the date of this Agreement or a
Person acquiring such Member’s Membership Interest, the percentage specified for
that Member as its Voting Ratio on Exhibit A, and (b) in the case of Membership
Interests issued pursuant to Section 3.02, the Voting Ratio established pursuant
thereto; provided, however, that the total of all Voting Ratios shall always
equal 100%.
     Voting Stock – with respect to any Person, Equity Interests in such Person,
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for the election of, or otherwise appoint, directors (or Persons with
management authority performing similar functions) of such Person.
     Winding-Up Event – Section 13.01(a).
     Withdraw, Withdrawing and Withdrawal – the withdrawal, resignation or
retirement of a Member from the Company as a Member.

Attachment I – 7



--------------------------------------------------------------------------------



 



Exhibit A

          Name and Address of Member   Voting Ratio   Percentage Interest  
Enterprise Holding III, LLC
  51.0% — Class A Interest   22.6% — Class A Interest
1100 Louisiana Street,
10th Floor
       
Houston, Texas 77002
       
 
       
Enterprise GTM Holdings L.P.
  49.0% — Class B Interest   77.4% — Class B Interest
1100 Louisiana Street,
10th Floor
       
Houston, Texas 77002
       

Exhibit A – 8